DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on September 24, 2021 has been entered.  
	Claims 1, 9 and 16 have been amended.
	Claims remain pending and have been examined.

Response to Arguments
Claim Rejections – 35 U.S.C. § 101	Applicant argues that amended independent claim 1 is not directed to using mathematical formulas to generate data based on initial data and user information, rather, independent claim 1 is directed to an improvement to the functioning of the computer and/or an improvement in the field of artificial intelligence/machine learning.  Amendment, p. 12-13.  Examiner agrees.  As indicated by Applicant remarks (Amendment, p. 13), the Specification discloses technological deficiencies in generalized learning and sets forth a technical solution that enables generalized learning regardless of the type of input data for training (e.g., one-shot input, series of inputs, small or large sets of input data, etc.), for example.  See e.g., Specification 11-14, 17-19, 22, 31-33, 63.  Applicant's Specification indicates
that the technological solution improves the learning of a user's taste or preference and may reduce consumption of network sources. Id.  Independent claim 1 captures these concepts by providing a particular technical solution that uses an initial data set to help generate a second data set in a particular manner, where the second data set is then used to train a learning model and ultimately 
	Accordingly, for these reasons, and for those further cited in Applicant remarks (Amendment, pp. 11-14), the 35 U.S.C. 101 rejection is withdrawn.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
	The prior art teaches various aspects of the claimed invention.  For example, Beymer et al. (US 2015/0170055 A1), the closest prior art of record, discloses machine learning solutions that compensate for data missing from input (training) data and thereby arrive at a predictive model that is based upon, and consistent with, the training data.  The disclosed system determines learning algorithm (SVM) variables and then uses the determined variables to determine values for the missing similarity values.  Beymer Abstract; [0045-0048]; Fig. 3.  Accordingly, Beymer is similar to the claimed invention in that it also generates additional data (i.e. missing data) to supplement an initial data set and then uses the additional data to train a learning model, however, Beymer fails to disclose the particular techniques disclosed in the claimed invention to generate the additional data.

	Vartak et al. (A Meta-Learning Perspective on Cold-Start Recommendations for Items, NIPS'17: Proceedings of the 31st International Conference on Neural Information Processing Systems, Pages 6907–6917, Published December 4, 2017, URL: https://papers.nips.cc/paper/2017/file/51e6d6e679953c6311757004d8cbbba9-Paper.pdf.) discloses a cold-start recommendation system to recommend tweets to users.  The system uses a meta-learning strategy to address item cold-start when new items arrive continuously.  Vartak pp. 1-2.  Accordingly, Vartak, like the claimed invention, also seeks to recommend content based upon machine learning models.  Vartak also recognizes that initial recommendations to users may be inaccurate due to a lack of data, however, Vartak fails to disclose the particular combination of techniques described in the claimed invention to acquire additional training data and to use that training data to have a more reliable training model.
	While certain aspects of the claimed invention were known in the art, the prior art, taken either individually or in reasonable combination with other prior art, fails to disclose, suggest, teach, or render obvious the particular combination of steps or elements as recited in independent claims 1, 9 and 16.
	For the above reasons claims 1, 9 and 16 are deemed to be allowable over the prior art and claims 2-8, 10-15 and 17-20 are allowable by virtue of their dependency on claim 1, 9 or 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        December 23, 2021


/STEVEN S KIM/Primary Examiner, Art Unit 3685